NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHUMEL KOTLER,                                  No.    20-73667

                Petitioner,                     Agency No. A201-217-694

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 9, 2021**
                              Pasadena, California

Before: KELLY,*** M. SMITH, and FORREST, Circuit Judges.

      Petitioner Shmuel Kotler petitions for review of the Board of Immigration

Appeals’ (BIA) decision denying relief on his applications for asylum, withholding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
of removal, and protection under the Convention Against Torture (CAT). Kotler

sought relief based on fear of future persecution and torture because he has provided

information about criminals in Israel to the FBI. We have jurisdiction under 8 U.S.C.

§ 1252(a) and deny the petition.

         The BIA’s finding that Kotler failed to show that the Israeli government is

unable or unwilling to protect him if he is returned to Israel is dispositive of his

applications for asylum and withholding of removal. See Rodriguez Tornes v.

Garland, 993 F.3d 743, 750–51 (9th Cir. 2021); Vitug v. Holder, 723 F.3d 1056,

1065 (9th Cir. 2013). It is also dispositive of his CAT claim, where he must prove

that it is more likely than not that he will be tortured “with the consent or

acquiescence of a public official.” Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183

(9th Cir. 2020). The BIA concluded that Kotler’s assertion that Israeli authorities

would not protect him was entirely speculative. When asked why Kotler feared that

his government would not help him if needed, he surmised officials would be upset

that he sought help from the United States and not his own government. But when

pressed on whether this would actually lead to his government not protecting him,

he acknowledged: “I don’t know, I’m not sure if they’re going to protect me after

this.”

         In his counseled petition for review, Kotler twice asserts, without further

argument, that he does not believe the Israeli authorities will be able to protect him.


                                          2
This is insufficient to “specifically and distinctly argue[] and raise[]” a challenge to

the BIA’s findings regarding the Israeli government’s inability or unwillingness to

protect him or to acquiesce in his torture. Castro-Perez v. Gonzales, 409 F.3d 1069,

1070 (9th Cir. 2005) (quoting Arpin v. Santa Clara Valley Trans. Agency, 261 F.3d

912, 919 (9th Cir.2001)).1 Thus, Kotler waived any challenge to this dispositive

issue, and his petition for review is

      DENIED.




      1
       Even if we reached the merits of the agency’s finding that Kotler failed to
prove that the Israeli government would allow his persecution or torture by criminals
that he reported to the FBI, the evidence of record does not compel a different
conclusion than that reached by the agency where Kotler relies only on his
speculation that “the government of Israel might be upset because he did not go to
them,” and “[h]e is not sure they are going to protect him after this.”

                                           3